DETAILED ACTION
The communication dated 5/19/2022 has been entered and fully considered.
Claims 1-10 are pending. Claims 9-10 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 5/19/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, in view of Giovanardi (EP 0290953), hereinafter GIOVANARDI.
Regarding claim 1, ALGERI teaches: Mechanical arm material distribution equipment capable of realizing consistence between a whole-body texture and surface decoration patterns of a ceramic tile, wherein the mechanical arm material distribution equipment consists of a block-shaped pattern material distribution mechanism assembly (ALGERI teaches an apparatus (101) includes a belt (102) and a feeder (107) of granules (108) that has block compartments with separating walls (103) [0054-0055]), a texture pattern material distribution mechanism assembly (ALGERI teaches means (109, 111) for forming a pattern [Fig. 12; 0062]), and a press (ALGERI teaches the blocks are loaded into a pressing mould [0031; Fig. 12]), which are arranged in order [Fig. 12]; the block-shaped pattern material distribution mechanism assembly consists of a material distribution belt (ALGERI teaches an apparatus (101) includes a belt (102) and a feeder (107) of granules (108) that has block compartments with separating walls (103) [0054-0055]), a first mechanical arm arranged at a head end of the material distribution belt (ALGERI teaches a feeder (107) at the head end of the belt (102), which Examiner as interpreting as first mechanical arm [Fig. 12; 0055]), and a block-shaped pattern cake material distribution device arranged at a tail end of the material distribution belt; the material distribution belt conveys a material cake with block-shaped patterns to the texture pattern material distribution mechanism assembly (ALGERI teaches the belt (102) conveys a base layer of granules (108) to texture pattern material mechanism (109, 111) [0054-0055; 0062]); the texture pattern material distribution mechanism assembly consists of a circulation conveying unit (ALGERI teaches the pattern mechanisms (109, 111) consist of an endless belt [Fig. 12]), a group of second to sixth mechanical arms arranged in order on the circulation conveying unit (ALGERI teaches the texture pattern assembly comprises two [Fig. 12], which Examiner is interpreting these means (109, 111) as arms), a conveying unit arranged at a tail end of the circulation conveying unit (ALGERI teaches the conveying unit (102) is arranged with a tail end after the conveying units of the assemblies (109, 111) [Fig. 12]), and a feeding unit (ALGERI teaches a feeding unit that holds the granules (112) [Fig. 12; 0055]); and the conveying unit is used for conveying a material cake with block-shaped patterns and texture patterns to the press for molding (ALGERI teaches the material is transported along the belt (102) [0054] to a pressing mold [0031]).
ALGERI is silent as to a block-shaped pattern cake material distribution device arranged at a tail end of the material distribution belt. In the same field of endeavor, tiles, GIOVANARDI teaches an assembly (4) for feeding material (5) on a conveyer belt (6) and conveyed to a pattern distribution assembly [Col. 2, lines 9-16; Col. 2, lines 22-25].
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, and Giovanardi (EP 0290953), hereinafter GIOVANARDI, as applied to claim 1 above, and further in view of Cavazzoni (EP 0922549 A1), hereinafter CAVAZZONI, and Montecchi et al. (EP 0605930 B1), hereinafter MONTECCHI.
Regarding claim 2, ALGERI and GIOVANARDI teach all of the limitations as stated above, but are silent as to: wherein the block-shaped pattern cake material distribution device consists of a plurality of third stepless variable speed motors, a plurality of hoppers driven by the plurality of third stepless variable speed motors, a plurality of first discharging tubes that respectively connect with the plurality of hoppers and are simultaneously suitable for dropping materials with a variety of different colors, a mixing tank connected with the plurality of first discharging tubes, a position-limiting probe provided in the mixing tank for controlling a material level, and a material distribution hopper connected with a first discharge port of the mixing tank; and operating frequencies of the plurality of third stepless variable speed motors are adjusted so that a feeding ratio can be controlled. 
In the same field of endeavor, tiles, CAVAZZONI teaches several hoppers and each of the hoppers (15-20) have a lower closure gate (28-33) operated by a pneumatic unit (34-39) [Fig. 1; 0029]. CAVAZZONI teaches a hopper (11) that all of the material in the hoppers (15-20) are deposited in [Fig. 1], and each of the hoppers (15-20) contains a powder of different material characteristics (which could be colors) [0028]. CAVAZZONI teaches a motor is used to open the mouth of the hopper (11) [0025], indicating that the concept of opening several hoppers with motors is known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."). CAVAZZONI teaches a level probe is provided within the hopper (11), such that the quantity of material present in the hopper remains virtually constant [0040], indicating that the feeding ratios would remain constant as well. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI and GIOVANARDI, by having a mixing hopper with a motor and probe and several colors, as suggested by CAVAZZONI, in order to have uniform pressing and make the product easier to use [0010-0013].
ALGERI, GIOVANARDI and CAVAZZONI are silent as to the hopper connected to a first port of the mixing tank. In the same field of endeavor, tiles, MONTECCHI teaches hoppers (33-35) attached to a discharge port to the mixing hopper (11) [pg. 4, lines 20-25]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI, GIOVANARDI and CAVAZZONI, by having the hoppers connected the port of the mixing hopper, as suggested by MONTECCHI, in order to have the quantity of powder kept constant [pg. 4, lines 20-30]. 
Regarding claim 5, MONTECCHI teaches: wherein the position-limiting probe is used to control a material level in practice (MONTECCHI teaches sensors for controlled release of the powders [pg. 5, lines 1-5]); when the material level in the mixing tank reaches a preset material level set by the position-limiting probe (MONTECCHI teaches the quantity of powder is predetermined [pg. 3, lines 18-21], indicating that the sensors would need to have a preset level), a circuit of the position-limiting probe sends a signal to the plurality of third stepless variable speed motors so as to stop operating the plurality of third stepless variable speed motors (MONTECCHI teaches that the quantity of powder in said containers (33-35) be kept constant by means of a level-compensating device, for example, interception valves triggered by level-sensors [pg. 4, lines 20-26]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, Giovanardi (EP 0290953), hereinafter GIOVANARDI, Cavazzoni (EP 0922549 A1), hereinafter CAVAZZONI, and Montecchi et al. (EP 0605930 B1), hereinafter MONTECCHI, as applied to claim 2 above, and further in view of Blower et al. (U.S. 3,682,230), hereinafter BLOWER.
Regarding claim 3, ALGERI, GIOVANARADI, CAVAZZONI and MONTECCHI teach all of the limitations as stated above, including: a bottom of the material distribution hopper is provided with a pneumatic gate switch, and the material distribution belt is provided below the pneumatic gate switch (CAVAZZONI teaches several hoppers and each of the hoppers (15-20) have a lower closure gate (28-33) operated by a pneumatic unit (34-39) [Fig. 1; 0029]), but are silent as to: wherein the material distribution hopper is driven by a motor to swing left and right to discharge materials. In the same field of endeavor, molding, BLOWER teaches a hopper swinging by a gear motor (30) [Col. 5, lines 34-37]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI, GIOVANARADI, CAVAZZONI and MONTECCHI, by having the hopper swing by a motor, as suggested by BLOWER, in order to remove excess material [Col. 6, lines 5-10].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, Giovanardi (EP 0290953), hereinafter GIOVANARDI, Cavazzoni (EP 0922549 A1), hereinafter CAVAZZONI, and Montecchi et al. (EP 0605930 B1), hereinafter MONTECCHI, as applied to claim 2 above, and further in view of Du et al. (CN 102680268 A), hereinafter DU.
Regarding claim 4, ALGERI, GIOVANARADI, CAVAZZONI and MONTECCHI are silent as to: wherein ends of the first discharging tubes connected with the mixing tank are each configured as a stainless steel elbow with a 90 degree bending, and the stainless steel elbows are arranged symmetrically in the mixing tank.
In the same field of endeavor, tanks, DU teaches a 90 degree stainless steel elbow is inside a tank [pg. 4]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI, GIOVANARADI, CAVAZZONI and MONTECCHI, by having stainless steel elbow in the tank, suggested by DU, as it’s a known option within the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, and Giovanardi (EP 0290953), hereinafter GIOVANARDI, as applied to claim 1 above, and further in view of Glukhoy et al. (U.S. PGPUB 2005/0258149), hereinafter GLUKHOY.
Regarding claim 6, ALGERI and GIOVANARADI teach all of the limitations as stated above, but are silent as to: wherein the first mechanical arm of the block-shaped pattern material distribution mechanism assembly consists of a control rod radially arranged above a second discharge port of a storage chamber, two gears separately arranged at two ends of the control rod, two longitudinal plates which are parallel to an axis direction of the storage chamber and symmetrically arranged at two sides of the two gears, two racks which mesh with the two gears and are arranged at bottom ends of the two longitudinal plates, a swing rod which is parallel to a radial direction of the storage chamber and symmetric with respect to the storage chamber and arranged at top ends of the longitudinal plates, two longitudinal columns which are parallel to the axis direction of the storage chamber and symmetrically arranged at two ends of the swing rod, a first stepless variable speed motor which is arranged on one of the two longitudinal columns and drives the swing rod to move along the axis direction of the storage chamber, and a second stepless variable speed motor which is arranged on the swing rod and drives the two longitudinal plates to move along the radical direction of the storage chamber; and the second discharge port of the storage chamber is driven by the swing rod of the first mechanical arm to perform material distribution of block-shape patterns according to a designed pattern track; discharging of the second discharge port is controlled by a switch of a gate; the second discharge port is driven by the first stepless variable speed motor and the second stepless variable speed motor to respectively move according to a designed pattern track in the axis direction and the radial direction of the storage chamber; the second discharge ports with different diameters can be changed depending on sizes of the block-shaped patterns, a second discharge port with a larger diameter is used to form a larger block-shaped pattern, and a second discharge port with a smaller diameter is used to form a smaller block-shaped pattern; the first mechanical arm correspondingly completes material distribution of large block patterns, and the group of second to sixth mechanical arms cooperate to complete material distribution of linear patterns.
In the same field of endeavor, material distribution, GLUKHOY teaches the concept of a distribution material assembly (20) and the nozzle (which examiner is interpreting as discharge port), is driven by motor (28a) with a drive gear (28b) [0040]. GLUKHOY also teaches rods (46a, 46b) perform swinging motions of the housing of the nozzle [0071]. GLUKHOY teaches the concept to swinging/moving a nozzle that is able to release material [0068]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI and GIOVANARDI, by having the concept of using rods, gears and motors, to move a nozzle, as suggested by GLUKHOY, in order to perform swinging motions [0068]. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, Giovanardi (EP 0290953), hereinafter GIOVANARDI, and Glukhoy et al. (U.S. PGPUB 2005/0258149), hereinafter GLUKHOY, as applied to claim 6 above, and further in view of Ishikawa et al. (U.S. PGPUB 2018/0264551), hereinafter ISHIKAWA.
Regarding claim 7, ALGERI, GIOVANARDI and GLUKHOY are silent as to: wherein completion of the material distribution of patterns by the first mechanical arm of the block-shaped pattern material distribution mechanism assembly includes steps of extracting patterns in a CAD file; inputting tracks of the patterns into a programmable logic controller (PLC) of the mechanical arm material distribution equipment; and the first mechanical arm performing material distribution according to the tracks.
In the same field of endeavor, patterns, ISHIKAWA teaches the controller (190) can include non-transitory computer readable medium to store a data object, e.g., a computer aided design (CAD)-compatible file that identifies the pattern in which the feed material should be deposited for each layer [0086]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI, GIOVANARDI and GLUKHOY, by having CAD files and a controller for reading the CAD files, as suggested by ISHIKAWA, in order to interpret the data object received from the computer to generate the set of signals necessary to control the components of the apparatus to fuse the specified pattern [0086].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algeri et al. (EP 0927687 A2), hereinafter ALGERI, and Giovanardi (EP 0290953), hereinafter GIOVANARDI, as applied to claim 1 above, and further in view of Orsini et al. EP 0822044 A1), hereinafter ORSINI, and Montecchi et al. (EP 0605930 B1), hereinafter MONTECCHI.
Regarding claim 8, ALGERI and GIOVANARDI teach all of the limitations as stated above, teaches: wherein the conveying unit consists of a material distribution platform and a grid provided on the material distribution platform; a circulating belt connects the press and the material distribution belt (ORSINI teaches a circulating belt (82) connects the press (1) [Col. 6, lines 40-42; Col. 4, lines 12-13]); the material cake with block-shaped patterns obtained by the block-shaped material distribution mechanism assembly is conveyed to the circulating belt through the material distribution belt (ORSINI teaches the material is conveyed from the material distribution mechanism (30, 31) via belt to the circulating belt (82) [Fig. 6; Col. 5, lines 28-33; Col. 6, lines 10-20]); after material distribution of whole-body linear patterns is performed by the group of second to sixth mechanical arms, the material cake with block-shaped patterns and whole-body linear patterns is conveyed to the feeding unit (ORSINI teaches after pattern layers are distributed by the arms (A-D), the material is conveyed to a feeding unit (18) [Fig. 6; Col. 5-20; Col. 4, lines 53-55]), and then to a mold frame of the press by the material distribution platform for molding (ORSINI teaches advancing the frame (7) towards the press [Col. 4, lines 37-38]); the texture pattern material distribution mechanism assembly completes material distribution of whole-body linear texture patterns; and the feeding unit consists of a transfer bin, a plurality of second discharge tubes connected to a bottom end of the transfer bin, a storage chamber to which the plurality of second discharge tubes are pooled, a second discharge port provided at a bottom of the storage chamber, and a gate provided at the second discharge port.
ALGERI, GIOVANARDI and ORSINI are silent as to the transfer bin connected to a port of a storage tank. In the same field of endeavor, tiles, MONTECCHI teaches hoppers (33-35, which Examiner is interpreting as transfer bins) attached to a discharge port to the mixing hopper (11, which Examiner is interpreting as storage) [pg. 4, lines 20-25]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ALGERI, GIOVANARDI and CAVAZZONI, by having the transfer bins connected to the port of the storage hopper, as suggested by MONTECCHI, in order to have the quantity of powder kept constant [pg. 4, lines 20-30]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB T MINSKEY/Primary Examiner, Art Unit 1748